Citation Nr: 1118429	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A. M. and M. J.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to April 1954 and from June 1957 to September 1960.  He died in March 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia which denied entitlement to the benefit currently sought on appeal.

The appellant testified at a December 2010 Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran died in March 2004.

2.  At the time of the Veteran's death there was a pending claim for service connection for PTSD.  

3.  The appellant filed her claim for accrued benefits within a year of the Veteran's death.

4.   Evidence on file at the time of death did not show a valid diagnosis of PTSD related to the Veteran's experiences in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

As discussed below the appellant's accrued benefits claim is denied based on evidence already in the claims file on the date of the Veteran's death.  This, generally speaking, is the only type of evidence that can be considered with respect to such a claim.  Further development, therefore, would serve no useful purpose. Whatever facts are necessary to adjudicate the claim are contained in the claims folder.  Thus, notice or assistance to the appellant would be fruitless.

The Board adds that general due process concerns have been satisfied in connection with this appeal.  38 C.F.R. § 3.103 (2010).  The appellant engaged the services of a representative and was provided ample opportunity to submit evidence and argument in support of her claim.  Furthermore, the appellant provided testimony at a Travel Board hearing in December 2010.

Analysis

The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a Veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c); 3.152(b) (2009).

In this case, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in November 2003.  He died in March 2004 before his claim could be finally decided.  In June 2004, the appellant filed her claim for accrued benefits.  The claim was therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).

Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Turning to the evidence of record, the Board notes that when filing his claim in November 2003, the Veteran alleged that he suffered from post-traumatic experiences due to his service in the Korean War.  The Veteran's personnel records do not confirm any service in Korea or any other combat service.  His DD 214 shows only that he was awarded the Occupational Medal for Germany.  It was noted that he had no wounds received as a result of action with enemy forces.  In a personnel record intended for recording service outside the continental United States, only service in Bremerhaven, Germany was listed.  Service medical records reference treatment in France and Germany, but do not mention Korea.  Furthermore, while the Veteran generally alleged that he suffered from traumatic experiences, he did not provide any specific details.  

The evidence of record at the time of the Veteran's death included service medical records, which do not reflect a mental disorder or other information referable to the PTSD claim.  Post-service, private hospital records dated in 2002 show that the Veteran was diagnosed with psychosis, not otherwise specified. Other private treatment reports also showed that the Veteran was diagnosed with dementia.  The records did not reflect a diagnosis of PTSD.

Here, the claim for service connection for PTSD fails on all three elements.  The record does not support a finding that the Veteran was diagnosed with PTSD in conformance with the DSM- IV.  There is no evidence of record that the Veteran ever served in Korea, or was otherwise engaged in combat, and no in-service stressor was ever provided.  It follows that no verified in-service stressor was ever linked to a DSM-IV criteria based PTSD diagnosis.  Thus, there is no evidence that PTSD was caused by the Veteran's service or is in any way related to his service.

Furthermore, this evidence shows that the Veteran had no psychiatric symptoms and received no psychiatric treatment for many years after separation from active service and is therefore evidence against the appellant's claim for accrued benefits.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history in determining if service- connection is warranted, including a lengthy period of absence of complaints).

As to the appellant's opinion that the Veteran had PTSD, the Board finds that whether the Veteran suffered from any psychiatric disease is too complex a question to be answered by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the appellant's opinion that the Veteran had PTSD, or any other psychiatric disease, is not competent evidence.

In summary, the preponderance of the evidence is against the appellant's claim for service connection for PTSD on an accrued basis.  The benefit of the doubt doctrine is inapplicable, and it must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for PTSD for accrued benefits purposes is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


